DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 10/01/2021. Claims 1-13 and 16-20 are pending in the application. Claim 12 is amended. Claims 14-15 are canceled.

Response to Arguments
Applicant' s arguments with respect to claims 1-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection is made in view of the IDS filed on 10/14/2021; see MPEP 706.07(a).
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhelev et al. (US 20140137120 A1, hereinafter Zhelev).


Regarding Claim 1, Zhelev discloses a method for controlling processing by a data server ([Abstract]: A system and method for managing transactions in an application server is described), the method comprising: 
receiving by a computing system, from a client entity, a request for information (Fig. 1, [0016]: For example, the application server 130 may perform database transactions, such as database queries, in response to receiving a request from an application running on the application device 110; [In Fig. 1, application server 130 corresponds to the computing system, application device 110 corresponds to the client entity]); and 
responsive to the computing system receiving from the client entity the request, (i) determining by the computing system, based on the client entity from which the computing system received the request, a processing time limit for the data server to apply in processing a query for the information (Fig. 2; [0024]: The transaction manager 150 may include, in some example embodiments, a notification module 220 configured and/or programmed to register for notifications with a timeout management component (e.g., a "TimeoutManager")…  The "TransactionTimeout" property of the Transaction Service enables a selection of a timeout value to ensure that a transaction may be terminated after a defined period [The timeout value corresponds to the processing time limit]), and
(ii) generating and sending by the computing system to the data server the query (Fig. 3, Begin transaction 310; [0027]: An application at an application device 110 begins a long-running transaction 310, such as a database query), including in the query an indication of the determined processing time limit, whereby the data server receives and processes the query (Fig. 3, The application server 130 executes the query 320 at the database 140, which begins to process the query 330. At or around the same time, the application server 130 registers 325 with a TimeoutManager associated with the executing query; [In Fig. 3, Registering with a TimeoutManger corresponds to including an indication of the determined processing time limit]) and imposes the specified processing time limit on the processing of the received query (Fig. 3, CancelQuery 340; [0027]: The query processing 330 elapses past a typical time frame for such a process, and the TimeoutManager sends an event notification of a timeout event associated with the query… [0028]: In response to an event notification of a timeout event associated the global transaction, a localization mechanism identifies a currently executing query within the transaction and cancels the query (for an SQL query) and/or invokes a cancelExecution( ) operation).

Regarding Claim 2, Zhelev discloses the method of claim 1, further comprising:
receiving, by the computing system, the information from the data server in response to the query (Fig. 3; [0028]: In response to an event notification of a timeout event associated the global transaction, a localization mechanism identifies a currently executing query within the transaction and cancels the query (for an SQL query) and/or invokes a cancelExecution( ) operation); and 
sending the received information from the computing system to the client entity in response to the request (Fig. 3; [0029]: The system cancels the query 340, and he flow returns to the originating application 110 with an Exception, which identifies the transaction has timed out and the query was cancelled).

Regarding Claim 3, Zhelev discloses method of claim 1, wherein determining, based on the client entity from which the computing system received the request, the processing time limit for the data server to apply in processing the query for the information comprises: 
determining the processing time limit based on an identity of the client entity from which the computing system received the request (Fig. 5; [0036]: In operation 510, the system registers with a timeout manager for some or every transaction that executes on a resource, such as a database).

Regarding Claim 4, Zhelev discloses the method of claim 1, wherein determining based on the client entity from which the computing system received the request, the processing time limit for the data server to apply in processing the query for the information comprises:
determining the processing time limit based on a class of the client entity from which the computing system received the request (Fig. 5; [0036]: In operation 510, the system registers with a timeout manager for some or every transaction that executes on a resource, such as a database. For example, the system, via the notification module 220, may execute a statement of "registerTimeoutListener(T1, Timeout)" for a Transaction T1, execute a statement of "registerTimeoutListener(T2, Timeout)" for a Transaction T2, and so on [Transaction T1 and Transaction T2 correspond to classes]).


Regarding Claim 5, Zhelev discloses the method of claim 1, wherein the computing system has access to mapping data that maps each of various client entity identities or classes to a respective processing time limit, the mapping data mapping a first client entity identity or class to a first respective processing time limit and mapping a second client entity or class to a second respective processing time limit different than the first respective processing time limit ([Fig. 5; [0036]: For example, the system, via the notification module 220, may execute a statement of "registerTimeoutListener(T1, Timeout)" for a Transaction T1, execute a statement of "registerTimeoutListener(T2, Timeout)" for a Transaction T2, and so on; [Transaction T1 corresponds to a first client entity identity and Transaction T2 corresponds to a second client entity identity]), and
wherein determining, based on the client entity from which the computing system received the request, the processing time limit for the data server to apply in processing the query for the information comprises referring to the mapping data to determine the processing time limit based on the client entity from which the computing system received the request (Fig. 4; [0032]: In operation 420, the system registers with a timeout management component, such as a TimeoutManager of a transaction manager. For example, the system, via the notification module 220, executes a statement such as "registerTimeoutListener(Tx, Timeout)," which enables the notification module 220 to receive notifications of timeout events associated with the Tx transaction; [Timeout events associated with the Tx transaction correspond to the mapping data to determine the processing time limit]).

Regarding Claim 6, Zhelev discloses the method of claim 1, wherein the computing system comprises a Home Subscriber Server (HSS) (Fig. 1, [0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device [A Home Subscriber Server corresponds to a special-purpose computer]), and 
wherein the data server comprises a Subscriber Profile Repository (SPR) ([0009]: As used herein, a "database" is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [A Subscriber Profile Repository corresponds to a data storage resource]). 

Regarding Claim 7, Zhelev discloses the method of claim 6, wherein the client entity comprises an entity selected from the group consisting of a Mobility Management Entity (MME), a Call Session Control Function (CSCF), and a Telephony Application Server (TAS) (Fig. 1; [0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device; [0019]: The network 120 may be any network that enables communication between or among machines, databases, and devices (e.g., the application device 110 and the application server 130). Accordingly, the network 120 may be a wired network, a wireless network (e.g., a mobile or cellular network), a storage area network (SAN), or any suitable combination thereof).

Regarding Claim 8, Zhelev discloses the method of claim 1 wherein the request for information comprises a DIAMETER request, and wherein the query for the information comprises a Lightweight Directory Access Protocol (LDAP) query ([0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device. For example, a computer system able to implement any one or more of the methodologies described herein is discussed below with respect to FIG. 6; [0019]: The network 120 may be any network that enables communication between or among machines, databases, and devices (e.g., the application device 110 and the application server 130)). 
 
Regarding Claim 9, Zhelev discloses the method of claim 8, wherein including in the query the indication of the determined processing time limit comprises including in the LDAP query a TimeLimit value indicative of the determined processing time limit ([0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device; [0024]: The "TransactionTimeout" property of the Transaction Service enables a selection of a timeout value to ensure that a transaction may be terminated after a defined period).

Regarding Claim 10, Zhelev discloses the method of claim 1, wherein the computing system comprises a Unified Data Management (UDM) function ([0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device. For example, a computer system able to implement any one or more of the methodologies described herein is discussed below with respect to FIG. 6), and 
wherein the data server comprises a Unified Data Repository (UDR) ([0018]: As used herein, a "database" is a data storage resource and may store data structured as a text file, a table, a spreadsheet, a relational database (e.g., an object-relational database), a triple store, a hierarchical data store, or any suitable combination thereof [a Unified Data Repository corresponds to a data storage resource]). 

Regarding Claim 11, Zhelev discloses the method of claim 10, wherein the client entity comprises an entity selected from the group consisting of an Access and Mobility Management Function (AMF), a Session Management Function (SMF), and an Authentication Server Function (AUSF) ([0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device. For example, a computer system able to implement any one or more of the methodologies described herein is discussed below with respect to FIG. 6; [0019]: The network 120 may be any network that enables communication between or among machines, databases, and devices (e.g., the application device 110 and the application server 130)).

Regarding Claim 12, Zhelev discloses a method for controlling processing by a data server, the method comprising: 
receiving a request for information stored by the data server, wherein the request originates from a client entity ([0016]: FIG. 1 is a network diagram illustrating a network environment 100 for managing transactions in an application server, in some example embodiments… For example, the application server 130 may perform database transactions, such as database queries, in response to receiving a request from an application running on the application device 110; [In Fig. 1 application server 130 corresponds to the data server, application device 110 corresponds to the client entity]); 
determining, based on the client entity from which the request originated, a processing time limit to be imposed by the data server in searching for the information (Fig. 2; [0024]: The transaction manager 150 may include, in some example embodiments, a notification module 220 configured and/or programmed to register for notifications with a timeout management component (e.g., a "TimeoutManager")…  The "TransactionTimeout" property of the Transaction Service enables a selection of a timeout value to ensure that a transaction may be terminated after a defined period [The timeout value corresponds to the processing time limit]); and 
causing the data server to impose the determined time limit in searching for the information, to facilitate a response to the request for information (Fig. 3, CancelQuery 340; [0027]: The query processing 330 elapses past a typical time frame for such a process, and the TimeoutManager sends an event notification of a timeout event associated with the query… [0028]: In response to an event notification of a timeout event associated the global transaction, a localization mechanism identifies a currently executing query within the transaction and cancels the query (for an SQL query) and/or invokes a cancelExecution( ) operation),
wherein the method is carried out by a mediator between the client entity and the data server (Fig. 1; [0019]: The network 120 may be any network that enables communication between or among machines, databases, and devices (e.g., the application device 110 and the application server 130); [In Fig. 1, network 120 corresponds to the mediator, application device 110 corresponds to the client entity]), 
wherein the mediator receives from the client entity the request for the information and responsively sends to the data server a query for the information (Fig. 1, [0016]: For example, the application server 130 may perform database transactions, such as database queries, in response to receiving a request from an application running on the application device 110; [In Fig. 1, network 120 corresponds to the mediator, application device 110 corresponds to the client entity, and application server 130 corresponds to the data server]), and 
wherein causing the data server to impose the determined time limit in searching for the information comprises including by the mediator within the query the determined processing time limit (Fig. 3; [0027]: At or around the same time, the application server 130 registers 325 with a TimeoutManager associated with the executing query. The query processing 330 elapses past a typical time frame for such a process, and the TimeoutManager sends an event notification of a timeout event associated with the query).

Regarding Claim 13, Zhelev discloses the method of claim 12, wherein determining, based on the client entity from which the requests originated, the processing time limit to be imposed by the data server in searching for the information comprises determining the ([0036]: In operation 510, the system registers with a timeout manager for some or every transaction that executes on a resource, such as a database. For example, the system, via the notification module 220, may execute a statement of "registerTimeoutListener(T1, Timeout)" for a Transaction T1, execute a statement of "registerTimeoutListener(T2, Timeout)" for a Transaction T2, and so on; [Transaction T1 and Transaction T2 correspond to classes]).

Regarding Claim 16, Zhelev discloses a computing system for controlling processing by a data server (Fig. 1), the computing system comprising: 
a network communication interface (Fig. 6, [0044]: The instructions 1524 may be transmitted or received over a network 1526 (e.g., network 120) via the network interface device 1520); 
a processing unit (Fig. 6; processor 1502); 
non-transitory data storage (Fig. 6, storage unit 1516); and 
program instructions stored in the non-transitory data storage and executable by the processing unit to cause the computing system to carry out operations including ([0044]: The storage unit 1516 includes a machine-readable medium 1522 on which is stored the instructions 1524): 
receiving from a client entity, via the network communication interface, a request for information (Fig. 1, [0016]: For example, the application server 130 may perform database transactions, such as database queries, in response to receiving a request from an application running on the application device 110 [In Fig. 1, network 120 corresponds to the network communication interface, application device 110 corresponds to the client entity]), and 
(Fig. 2; [0024]: The transaction manager 150 may include, in some example embodiments, a notification module 220 configured and/or programmed to register for notifications with a timeout management component (e.g., a "TimeoutManager")…  The "TransactionTimeout" property of the Transaction Service enables a selection of a timeout value to ensure that a transaction may be terminated after a defined period [The timeout value corresponds to the processing time limit]), and 
(ii) generating and sending the query to the data server, via the network communication interface (Fig. 3, Begin transaction 310; [0027]: An application at an application device 110 begins a long-running transaction 310, such as a database query), including in the query an indication of the determined processing time limit (Fig. 3, Register with TimeoutManager 325; [0027]: At or around the same time, the application server 130 registers 325 with a TimeoutManager associated with the executing query), 
whereby the data server receives and processes the query (Fig. 3, ExecuteQuery 320; [0027]: The application server 130 executes the query 320 at the database 140, which begins to process the query 330) and imposes the specified processing time limit on the processing of the received query (Fig. 3, CancelQuery 340; [0027]: The query processing 330 elapses past a typical time frame for such a process, and the TimeoutManager sends an event notification of a timeout event associated with the query… [0028]: In response to an event notification of a timeout event associated the global transaction, a localization mechanism identifies a currently executing query within the transaction and cancels the query (for an SQL query) and/or invokes a cancelExecution( ) operation).

Regarding Claim 17, Zhelev discloses the computing system of claim 16, wherein the operations additionally include: 
receiving the information from the data server in response to the query (Fig. 3, CancelQuery 340 of Java Application Server 130; [0028]: In response to an event notification of a timeout event associated the global transaction, a localization mechanism identifies a currently executing query within the transaction and cancels the query (for an SQL query) and/or invokes a cancelExecution( ) operation); and 
sending the received information to the client entity in response to the request (Fig. 3; [0029]: The system cancels the query 340, and he flow returns to the originating application 110 with an Exception, which identifies the transaction has timed out and the query was cancelled [Application 110 corresponds to client entity]).

Regarding Claim 18, Zhelev discloses the computing system of claim 16, wherein determining, based on the client entity from which the request was received, the processing time limit for the data server to apply in processing the query for the information comprises: determining the processing time limit based on an identity or class of the client entity from which the computing system received the request (Fig. 5; [0036]: In operation 510, the system registers with a timeout manager for some or every transaction that executes on a resource, such as a database. For example, the system, via the notification module 220, may execute a statement of "registerTimeoutListener(T1, Timeout)" for a Transaction T1, execute a statement of "registerTimeoutListener(T2, Timeout)" for a Transaction T2, and so on; [Transaction T1 and Transaction T2 correspond to classes of the client entity]).

Regarding Claim 19, Zhelev discloses the computing system of claim 16, further comprising: 
mapping data stored in the data storage, wherein the mapping data maps each of various client entity identities or classes to a respective processing time limit, the mapping data mapping a first client entity identity or class to a first respective processing time limit and mapping a second client entity or class to a second respective processing time limit different than the first respective processing time limit ([Fig. 5; [0036]: In operation 510, the system registers with a timeout manager for some or every transaction that executes on a resource, such as a database. For example, the system, via the notification module 220, may execute a statement of "registerTimeoutListener(T1, Timeout)" for a Transaction T1, execute a statement of "registerTimeoutListener(T2, Timeout)" for a Transaction T2, and so on; [Transaction T1 corresponds to a first client entity identity and Transaction T2 corresponds to a second client entity identity]), 
wherein determining, based on the client entity from which the request was received, the processing time limit for the data server to apply in processing the query for the information comprises referring to the mapping data to determine the processing time limit based on the client entity from which the request was received (Fig. 4; [0032]: In operation 420, the system registers with a timeout management component, such as a TimeoutManager of a transaction manager. For example, the system, via the notification module 220, executes a statement such as "registerTimeoutListener(Tx, Timeout)," which enables the notification module 220 to receive notifications of timeout events associated with the Tx transaction).

Regarding Claim 20, Zhelev discloses the computing system of claim 16, wherein the computing system is an entity selected from the group consisting of a Home Subscriber Server (HSS) and a Unified Data Management (UDM) function ([0018]: Any of the machines, databases, or devices shown in FIG. 1 may be implemented in a general-purpose computer modified (e.g., configured or programmed) by software to be a special-purpose computer to perform the functions described herein for that machine, database, or device; [A Home Subscriber Server corresponds to a special-purpose computer]; [0019]: The network 120 may be any network that enables communication between or among machines, databases, and devices (e.g., the application device 110 and the application server 130); [In Fig. 1, network 120 corresponds to the mediator, application device 110 corresponds to the client entity]).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168